Citation Nr: 1218795	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  06-39 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent prior to January 18, 2005, and higher than 20 percent since for degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to service connection for a left leg disorder, including as secondary to DDD of the lumbar spine.  

3.  Entitlement to service connection for a right leg disorder, including as secondary to DDD of the lumbar spine.  

4.  Entitlement to service connection for a left ankle disorder, including as secondary to DDD of the lumbar spine.  

5.  Entitlement to service connection for a right ankle disorder, including as secondary to DDD of the lumbar spine.  



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty (AD) from August 1983 to March 1987.  He also reportedly had additional service in the Reserves during the course of this appeal and it is unclear when his additional service in this capacity concluded since his exact dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from May 2004 and January 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.  The May 2004 rating decision denied service connection for the left and right ankle disorders.  That same decision granted service connection for the lumbar spine (low back) disability and an initial rating of 10 percent, effective from June 18, 2003, was assigned.  

Thereafter, the Veteran submitted a statement in January 2005, within one year of the May 2004 denial of the left and right ankle claims, which the RO construed as a petition to reopen the Veteran's claim of entitlement to service connection for these disorders.  This statement included a private treatment record, dated in January 2005 in support of his left and right ankle claims.  Additionally, the Veteran indicated his dissatisfaction with the initial rating assigned to his low back disability, and also included two new claims for service connection for left and right leg disorders.  The September 2005 rating decision confirmed the prior denial of service connection for the left and right ankle disorders and denied service connection for left and right leg disorders.  However, with respect to the low back disability, the RO increased the Veteran's disability rating to 20 percent, effective from January 18, 2005, the date of a VA compensation examination.  He has continued to appeal his initial rating of 10 percent and the subsequent 20 percent rating for his low back disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

As set forth in 38 C.F.R. § 3.156(b) when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As evidence accompanying the Veteran's January 2005 statement qualifies as new and material evidence, such must be considered as having been filed in connection with the Veteran's original claim and, therefore, the Board finds that the Veteran's claim of entitlement to service connection for left and right ankles has been pending since VA received his original claim in July 2003.  Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Additionally, the Veteran's VA Form 9 (substantive appeal), indicated his desire to be scheduled for a Travel Board hearing before a Veterans Law Judge of the Board.  However, in a July 2007 letter, he changed his request for a Travel Board hearing to a Decision Review Officer Hearing at the RO.  He was scheduled for a hearing on November 2008, but he failed to report at that time and has not provided any cause for his failure to appear and has not requested that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2011). 

Because the claims require further development, the Board is remanding this case to the RO via the Appeals Management Center (AMC).



REMAND

The Veteran's claims require further development before being decided on appeal.  Although the Board sincerely regrets the additional delay in deciding these claims, a remand is needed to ensure procedural due process and that there is a complete record upon which to decide these claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Concerning his claims of entitlement to service connection for left and right ankle and left and right leg disorders, the Veteran asserts several theories of entitlement.  First, he claims his left and right ankle disorders are the result of fractures he sustained during his initial period of active duty.  In the alternative, the Veteran claims his ankle disorders were caused by, the result of, or aggravated by his service-connected low back disability.  As for his left and right leg disorders, the Veteran's claim is entirely predicated on the theory that these disorders are a result of his service-connected back disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his prior period of active duty) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Appellant in this case is a "Veteran" based on his active duty service in the Army from August 1983 to March 1987.  Therefore, he is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  But to the extent his claims for service connection for right and left ankle and right and left leg disorders, instead, are predicated on his additional service in the Reserves, he must establish that he qualifies as a "Veteran" for this additional service before any compensation may be awarded.

It therefore is necessary to clarify exactly when, aside from his active duty service, the claimant was on ACDUTRA and INACDUTRA in the Army Reserves.  The RO has not obtained his personnel records concerning his additional service in the Army Reserves to verify the exact dates and character of this additional service.

Secondly, according to applicable regulation, VA must provide the Veteran a medical examination for a medical nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board recognizes that although the claimant had VA compensation examinations in May 2004 and again in May 2005 concerning his left and right ankle disorders, the examiners did not provide adequate medical nexus opinions - including in terms of whether the claimant's subsequent Reserve service made any pre-existing right and left ankle disorders chronically worse, i.e., aggravated it.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

And, in further support of that notion, the Veteran's service treatment records (STRs) from his initial period of active duty from August 1983 to March 1987 clearly show complaints of left and right ankle pain from May and November 1986, respectively.  So, this medical nexus opinion is needed to assist in making this important determination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4).

As for his right and left leg disorders, since the Veteran's claim is entirely predicated on the theory these disorders are caused by, the result or aggravated by his service-connected low back disability, medical comment is also required to determine the nature and etiology of these disorders.  In further support of these claims, there is a Line of Duty determination, dated May 2009, showing the Veteran complained of extreme pain in his left hip, radiating to his left knee and leg.  A subsequent November 2009 STR diagnosed "nerve damage" in both legs.  However, there is no indication as to the nature or etiology of these disorders.  So a medical examination and opinion are needed to assist in determining whether his right and left leg disorders may be attributable to his military service - and especially to any injury he sustained during service while on active duty, ACDUTRA or INACDUTRA.  And, an additional opinion must be obtained as to whether the Veteran' right and left leg disorders are due to, the result or aggravated by, his service connected low back disorder.   The Court in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), explained that any medical opinion on this issue must address both possibilities - causation and aggravation.

Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, medical opinions are required on these determinative issues.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, the Veteran needs to be reexamined to reassess the severity of his low back disability, especially since his most recent VA compensation examination was in April 2005, approximately 7 years ago, and his most recent VA and private treatment records also are from July 2009.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Clarify the exact dates when the Veteran served in the Army Reserves, including on ACDUTRA and INACDUTRA.  

2.  Schedule the Veteran for another VA compensation examination to reassess the severity of his low back disability.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this claim for a higher rating.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed to address the relevant rating criteria.  And to this end, the claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.  

3.  Next, have the Veteran examined for medical nexus opinions concerning the etiology of his current (1) right and (2) left ankle and (3) right and (4) left leg disorders.  

a.  As to the (1) right and (2) left ankle disorder, is it at least as likely as not that such were incurred during active duty service?  Why or why not?  

b.  What is the likelihood that any current (1) right and (2) left ankle disorder is caused by the service-connected low back disability?   

c.  What is the likelihood that any current (1) right and (2) left ankle disorder is aggravated by the service-connected low back disability? 

d.  As to any current (3) right and (4) left leg disorders, is it at least as likely as not that such were the result of an injury while on ACDUTRA or INACDUTRA?

e.  What is the likelihood that any current (3) right and (4) left leg disorder is caused by the service-connected low back disability?  

f.  What is the likelihood that any current (3) right and (4) left leg disorder is aggravated by the service-connected low back disability?  

The examiner must discuss the medical rationale of any opinions given, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.

4.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the claimant's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


